Filed 6/16/14 P. v. Roper CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B248381

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA393226)
         v.

SHAUN ROPER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
William N. Sterling, Judge. Affirmed as modified.
         Gloria C. Cohen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Shawn McGahey Webb,
Supervising Deputy Attorney General, Taylor Nguyen, Deputy Attorney General, for
Plaintiff and Respondent.
                                    INTRODUCTION
       Pursuant to a plea agreement, defendant and appellant Shaun Roper pleaded no
contest to possession of a firearm by a felon (former Pen. Code, § 12021, subd. (a)(1)1,
now § 29800, subd. (a)(1)); possession for sale of a controlled substance
(methamphetamine) (Health & Saf. Code, § 11378); and acquisition and retention of the
personal identification of another with the intent to defraud, with a prior section 530.5
conviction (§ 530.5, subd. (c)(2)). The trial court granted the prosecution’s motion to
dismiss 26 other counts against defendant and allegations under section 667.5,
subdivision (b). The trial court sentenced defendant to two years, eight months in prison
with 889 days of presentence custody and conduct credit, and imposed a $10 section
1202.5 local crime prevention programs fine and accompanying penalty assessment; a
$280 section 1202.4, subdivision (b)(1) restitution fine; a $280 section 1202.45 parole
revocation restitution fine; a $120 section 1465.8, subdivision (a)(1) court operations
assessment; and a $90 Government Code section 70373, subdivision (a)(1) court facilities
assessment. On appeal, defendant contends that the trial court erred in imposing the
section 1202.5 fine and penalty assessment.2 We order the section 1202.5 fine stricken
from defendant’s abstract of judgment,3 and otherwise affirm the judgment.




1      All statutory citations are to the Penal Code unless otherwise noted.

2      Defendant, acting in pro per, filed a notice of appeal concerning the “legality of
the proceedings,” including the denial of a suppression motion under section 1538.5.
Although the sole issue on appeal concerns defendant’s challenge to the section 1202.5
fine and penalty assessment, defendant’s statement of appellate jurisdiction states that his
appeal “pertains to the denial of a motion to suppress.” Notwithstanding the
misstatement of appellate jurisdiction in defendant’s opening brief, defendant’s appeal
from the section 1202.5 fine and penalty assessment is appealable as a ground that arose
after entry of the plea that does not affect the plea. (Cal. Rules of Court, rule
8.304(b)(4)(B).)

3      The abstract of judgment does not reflect a penalty assessment.

                                             2
                                      DISCUSSION4
       Defendant contends that the trial court erred in imposing a $10 local crime
prevention programs fine under section 1202.5 and an accompanying penalty assessment
because that fine does not apply to any of the offenses to which he pleaded no contest.5
Respondent agrees as do we.
       Section 1202.5, subdivision (a) provides in relevant part, “In any case in which a
defendant is convicted of any of the offenses enumerated in Section 211, 215, 459, 470,
484, 487, subdivision (a) of Section 487a, or Section 488, or 594, the court shall order the
defendant to pay a fine of ten dollars ($10) in addition to any other penalty or fine
imposed.” Because none of the offenses to which defendant pleaded no contest—
violations of sections 530.5, subd. (c)(2) and 12021, subdivision (a)(1), and Health and
Safety Code section 11378—is an enumerated offense in section 1202.5, the trial court
erred in imposing a $10 fine under that section and accompanying penalty assessment.
Accordingly, we order defendant’s abstract of judgment modified by striking the $10
section 1202.5 local crime prevention programs fine.




4      Because the sole issue on appeal concerns the applicability of a section 1202.5 fine
and penalty assessment to the offenses to which defendant pleaded no contest, we do not
need to provide a factual background.

5       As an apparent aside, defendant also contends that his $280 section 1202.4,
subdivision (b)(1) restitution fine; $120 section 1465.8, subdivision (a)(1) court
operations assessment; and $90 Government Code section 70373, subdivision (a)(1) court
facilities assessment were not subject to penalty assessments. Because the trial court did
not impose penalty assessments with respect to that fine and those assessments, and
defendant has not asked for any relief on appeal, we do not need to address defendant’s
contention further.

                                              3
                                   DISPOSITION
      Defendant’s abstract of judgment is ordered modified by striking the $10 section
1202.5 local crime prevention programs fine. The judgment is otherwise affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             MINK, J.




     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           4